 SPRINGVALLEY FARMSSpringValleyFarms, Inc.andJames Ledbetter.Case 10-CA-1997228 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 11 September 1984 Administrative LawJudge Lawrence W. Cullen issued the attached de-cision.The General Counsel and the Respondentfiled exceptions and supporting briefs.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, SpringValley Farms, Inc., Oxford, Alabama, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.IThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsDECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This case was heard by me on May 4, 1984, in Anniston,Alabama The complaint is based on a charge filed byJames M Ledbetter, an individual, on February 2, 1984,and alleges that Respondent Spring Valley Farms, Inc.,violated Section 8(a)(1) of the National Labor RelationsAct (the Act), by threatening its employees with layoffand plant closure if they joined or engaged in activitieson behalf of Carpenters and Joiners of America, AFL-CIO, Local 2069 (the Union); that Respondent violatedSection 8(a)(3) and (1) of the Act by its discharge andrefusal to reinstate employee James M. Ledbetter be-cause of his membership in, and activities on behalf of,the Union; and because he engaged in concerted activi-tieswith other employees for purposes of collective bar-gaining and other mutual aid and protection. Respondentby its answer filed March 19, 1984, has denied the com-mission of any violations of the ActOn the entire record in this case, including my obser-vation of the demeanor of the witnesses, and after dueconsideration of the closing statements of the parties andthe brief filed by Respondent, I make the following643FINDINGS OF FACT AND ANALYSISIJURISDICTIONA The Business of RespondentThe complaint alleges that "Respondent is an Alabamacorporationwith an office and business located atOxford, Alabama, where it is engaged in the manufactureand distribution of poultry feed," that "Respondent,during the past calendar year, which period is represent-ative of all times material herein, sold and shipped fromitsOxford, Alabama, facility goods valued in excess of$50,000 directly to customers located outside the State ofAlabama," and that Respondent is, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.Respondent denied in its answer the complaint allega-tion that it "sold and shipped from its Oxford, Alabama,facility goods valued in excess of $50,000 directly to cus-tomers located outside the State of Alabama," anddenied that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.At the hearing, the General Counsel declined to puton any evidence to support the complaint allegation thatRespondent sold and shipped from its Alabama facilitygoods valued in excess of $50,000 directly to customerslocated outside the State of Alabama, but instead reliedon the decision in Case 10-RC-12859 in which the Re-gionalDirector asserted jurisdiction over Respondent.Respondent contends, in its brief as it did at the hearing,that this allegation is incorrect, and there is no evidencein this record or in the record in Case 10-RC-12859 tosupport this allegation, and the complaint should be dis-missed for lack of jurisdiction. At the hearing, the Gen-eralCounsel relied onFrontierMarketing Cooperative,229 NLRB 1046 (1977), in which the Board affirmedwithout comment a finding by the administrative lawjudge that the issuance as to whether Respondent was anagricultural employer had been fully litigated in a priorrepresentation case. The General Counsel also cited insupport of its positionJohn Bagwell Farms,192NLRB547 (1971), for the proposition that the jurisdictionalissue is not relitigable as it has been resolved in a priorrepresentation case.I have reviewed the transcript and the decision in Case10-RC-12859. That transcript contains a stipulation byRespondent that "The Employer during the past twelvemonths received at its Oxford facility goods valued inexcess of $50,000 directly from suppliers located outsidethe State of Alabama." Thus, in the instant case beforeme, the General Counsel pleaded but did not prove thedirect outflow standard sufficient to establish jurisdiction.However, in the previous representation case, the Re-gional Director found that Respondent was an employerwithin the meaning of Section 2(6) and (7) of the Act asestablished by the record in that proceeding , that Re-spondent met the direct inflow standard to establish ju-risdictionUnder these circumstances, I take judicialnotice of the decision and the transcript in the prior rep-resentation case and find that Respondent is an employerwithin the meaning of Section 2(6) and (7) of the Act in274 NLRB No. 91 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe absence of any evidence submitted by Respondentthat it no longer meets the direct inflow standard estab-lished in the representation case. The dismissal of thiscase for lack of jurisdiction as a result of the GeneralCounsel's failure to prove the direct outflow standardwould be the exaltation of form over substance in viewof the establishment of jurisdiction in the prior represen-tation caseII.THE LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the ActiII.THE ALLEGED UNFAIR LABOR PRACTICESJames Ledbetter was employed as a truckdriver byRespondent in January 1983. As a truckdriver, Ledbetterwas assigned to a 12-hour shift during which he was re-sponsible for delivering loads of chicken feed from Re-spondent's mill and feed mix operation to farmers withwhom Respondent had contracted to raise its chickens.Itwas undisputed that delays frequently occur whereindrivers are required to wait for loads because of break-downs of mill machinery and of the trucks, and there hasbeen a liberal practice of permitting the drivers to go tolocal restaurants while awaiting their trucks to be loadedfor deliveryDrivers are paid on the basis of tonnagethey load whichisutilizedto fix an hourly rate of paywhich they are paid for time spent on the job They areon the, clock for a 12-hour shift with an hour deductedI'or lunchLedbetter testified that he was a union supporter whosigned a union authorization card, solicited the signing ofunion cards by four or, five other employees, one ofwhom was solicited on Respondent's premises, and dis-cussed the union campaign with Respondent's supervi-sors.He''also discussed the Union with the employees onRespondent's premises He also attended a representationhearing on October 11; 1983, on behalf of the Union atwhich' Respondent's representatives (Mill Manager JerryWarren and Respondent's director of human resourcesFloyd Maples) were also in attendance although he wasnot required to testify.Ledbetter testified that on approximately October 13or 14, 1983, he inquired of Second-Shift Mill SupervisorRandy White whether the plant would be closed downas a result of the union activity as he had heard from an-other. employee that Respondent would close the plant ifresentative.Ledbetter testified thatWhite' told him thatRespondent was not making money and had closed itsBlountsville plant and laid off over half of the employeesat its Cullman plant because of union activities andwould not recall the laid-off employees because of theirsupport of the Union's campaign at the Cullman plant.Ledbetter testified further in response to additional ques-tioning by the General Counsel that White also told himRespondent would not hesitate to do whatever it took todefeat the union campaign.Ledbetter testified that as a truckdriver, he worked thefirst shift from 4 p.m until 4 a m., 5 days a week, andduring his shift, he would normally make two or threetrips to deliver feed to the farmers who raised chickensforRespondentWhen he arrived, he checked the dis-patch board in the scale room office. The dispatch boardcontains the names of each of the truckdrivers with theirhome telephone numbers and a clip with trip tickets forfeed which was to be loaded into the trucks and deliv-ered to the growers The drivers print their own billsshowing the weight on the delivery (trip) tickets. As adriver, Ledbetter would take the tickets to the truck as-signedto him, inspect the truck, and then drive the truckonto a scaletoweigh the truck empty He would thenseek out a loader (a feed mill worker who loads thetrucks) to load the truck. Ledbetter would then drive thetruck under the feed bins and the loader would thenopen the bins to load the truck. Ledbetter would thendrive the truck back on the scales and weigh the truckwhich had been loaded with feed, then subtract theweight of the truck when empty and obtain the netweight of the feed which was then delivered to thegrower Ledbetter was paid an hourly rate based on thetonnage of the feed delivered and a determination wheth-er the trip was a short or long one This hourly rate isalso usedin settingovertime pay Drivers are paid timeand ahalf for overtime for hours worked in excess of 40hours per week, according to the testimony of PlantManager Jerry WarrenLedbetter testified that the mill experienced operatingdifficulties and breakdownsat leastonce a week, result-ing in delays, and that delays were also occasioned be-cause of operating problems with the trucks He testifiedfurther that on these occasions, the drivers would go torestaurantsand "kill as muchtime as wethought wasnecessary to, you know, allot for what was wrong withthe mill " He testified further that there were no set pro-cedures or rules for doing so, but there "wasa real laxatmosphere among the drivers, since we were paid bythe ton" and that drivers could "more orless come andgo aswe wanted to at the mill " He testified that whenhe left at times that there were delaysin gettingloaded,he sometimesdid and sometimesdid not tell someonewhere he was going and that he would tell "whoeverwas available, whoever was standing the closest," as themill managerswould knowthe millwas "broken down."The mill managers or supervisor (Stanley Birdette)would call him and other drivers at home and at a localrestaurantLedbetter lives nearby the plant (12 to 15miles) and would go home during the downtime, "nu-meroustimes "He had also been told by Mill ManagerWarren that if the mill was down and he was unable todeliver the last load prior to the end of the shift to leaveit for the driver on the next shift On these occasions, thetrip ticketwould be left on the dispatch board whichwould show that the load had not been delivered and thenext shift supervisor could place the ticket under thename of another driver on the next shift. He testified thaton several occasions, he left the workplace during theshift or delayed coming in because the mill was not oper-ating or a truck was not available, and he would either SPRINGVALLEY FARMSbe told by Assistant Mill Manager Randy White to leaveor that he would tell White he was going to leave andthatWhite would call him at home when the problemwas solved. On some occasions, he did not tell White be-causeWhite knew where he would be and could callhim at home. He testified further that Edward (Buddy)Weathers, a feed mill mixer, would also call the driversat the restaurants when the feed was ready.On November 7, 1983, Ledbetter arrived at the feedmill at the start of his shift at 4 p.m and was met byFeed Mill Manager Warren who told him "that the feedmill was torn up,that there was no feed available, and tocome back in approximately an hour. "Ledbetter wenthome and returned in an hour."The feed millwas stillnot operatingLedbetter asked the feed mixer, Edward"Buddy"Weathers,when the feed would be ready.Weathers replied, "in a few minutes,in a littlewhile."Ledbetter then waited from 5 p.m. until 7 p.m. when hisfirst load of feed was ready for delivery and Ledbetterproceeded to deliver the load to Ranburne, Alabama.When he arrived at the farm house, he discovered thatthe truck's feed delivery auger was not operating and hewas unable to unload the feed. He called Assistant MillManager Randy Hampton who was still at the mill andinformed him of this.Hampton told him to return thetruck,which Ledbetter did, arriving between 7:30 and 8p.m. He was going to use a spare truck to deliver thesecond load but discovered that the backlight (which isnecessary to unload feed at night)was not working. Hereported this to Hampton who called a mechanic in torepair itWhen he had initially returned from his earlierdelivery, he had been told that it could be another hourbefore the feed would be ready, and he told Hamptonthat he would "take a lunchbreak and kill an hour orso." He returned after an hour to an hour and 15 minutesand found that the lights on the spare truck had been re-paired and that another truck had come in and wasempty and available which he chose to use rather thanthe spare. He weighed this truck in (empty) and the feedwas not ready until 10:30 p.m. when he was able to loadonly six bins of feed (a partial load) as the bin had runout of feedWeathers told him he would run more feedfor him and at approximately 11 p.m., he asked Weathersagain whether he was ready to load his feed. Weathersreplied that he was running a different feed at the timeHe told Weathers that he needed to go, as he had beenwaiting since 8.30 p.m., and this would be his last load ofthe night.Weathers told Ledbetter it would be a fewminutes until he could start on it. At this time, the truckwas still on the scales and Weathers and Terry Hudgins,who was doing the loading of the trucks that night, ap-proached and Hudgins asked Ledbetter whether he wasgoingtowait for his truck to be loaded. Ledbetter re-plied, "No, I'm going to go home, Terry." At this point,Weathers inquired,"You're not going to wait on thefeed, Jim? Are you going to wait on it or not?" Ledbet-ter then answered, "No, I'm not Buddy [Weathers], I'mgoing to go home. I've waited for 2-1/2 hours, and I'mgoing to go to the house." He then pulled the truck offthe scale and parked it,washed up in the restroom,turned in his trip tickets by leaving them on the clipunder his name in the scaleoffice,and left approximately64510 minutes later at 11:10 p.m. At the time he pulled offthe scale, his truck had only six bins of feed on it whichis less than the full truck load of eight bins. He did notwish to take the partial load as he regarded it as disad-vantageous to take a partially full truck on a delivery.The normal custom is to await a full load although hehas on rare occasions delivered less than a full load atthe instruction of Plant Manager Warren.On this occa-sion,no one instructed him to deliver the partial loadHe did not return to the mill that night.Ledbetter testi-fied that in the past,if he were assigned a load of feed todeliver at a time when he would not be able to completethe delivery and return to the mill by 4 a.m., the end ofhis shift,he was not to take that load but was to leave 'itfor the drivers on the next shift and on those occasions,he would go home and not be called back prior to theend of the shift.On the next day, Ledbetter came to work early at 3p.m. to complain to Mill Manager Warren concerningthe delays of the prior night. When Ledbetter spoke toWarren,Warren notified him he was suspended indefi-nitely for walking off the job. Ledbetter protested thathe had not walked off the job but had come to complainabout his inability to work the prior night(as a result ofthe delays).Warren told Ledbetter that he had talked toStanley Birdette, the supervisor of the shift,who had in-formed Warren that it was 4 or 5 a.m. before they wereaware of Ledbetter'swhereabouts.,,On the evening of his suspension,Ledbetterreturnedto the feed mill office and confronted Birdette and toldhim that he had witnesses to counter Birdette's allegedstatement toWarren that he had been unaware of Led-better'swhereabouts until 4 or 5 a.m. At that time Hud-gins,who was then present,told Birdette that he hadtold him that Ledbetter was going home and that Bir-dette had known where Ledbetter was. At that point,AssistantMillManagerWhite,who was also thenpresent, stepped in front of Ledbetter and looked "stern-ly" at Hudgins who then said no more.On the day following his suspension, Ledbetter re-turned to ask Warren for his jobWarren said no, thatLedbetterwas still suspended indefinitely and that hewould contact him later. Ledbetter subsequently filed forunemployment compensation and Warren denied that hehad discharged Ledbetter. On the following Friday,Warren called Ledbetter by telephone to come to theofficewhich he did. Warren informed Ledbetter that hehad talked to his supervisor and it was their unanimousdecision to discharge him although it was their impres-sion that he had walkedoff the jobrather than been ter-minated.When pressed further by Ledbetter as, towhether he was discharged or not,Warren stated that hewas discharged.On cross-examination, Ledbetter acknowledged thathis affidavit given to a Board agent concerning this casehad not included an alleged statement by White that Re-spondent would do whatever it had to in order to defeatthe Union's campaign to which he testified at the hear-ing.He contended that he had recalled it after giving theaffidavit.He admitted on cross-examinationthat he wasaggravated when he left on the final night of his employ- 646DECISIONSOF NATIONALLABOR RELATIONS BOARDment, and that he told Weathers that he would not waitfor the feed to be loaded any longer since Weathers hadno idea when it would be ready. He testified that Whitehad called him at home on five or six occasions in thepastwhen he had gone home during his shift to awaitthe repair of themill or atruckOn each of these occa-sions, he had told White he was going to go home andWhite had indicated his approval. Ledbetter also testifiedthatMill Supervisor Stanley Birdette had on an averageof once or twice a week called him as well as othertruckdrivers at a local restaurant(where they had beenwaiting because of a delay)to return to the mill to maketheir deliveries and that on only half of those occasionshad he previously told Birdette where he was going.Ledbetter further testified that he had on at least twoprior occasions gone home while waiting for a truck tobe ready without checking with White and had returnedtowork if White calledhim asWhite knew where hewas as his home phone number was on the dispatchboard in the scale office.Denny Erwin,a truckdriver employed on the dayshift,testified as follows-Delays have occurred severaltimeswherein there were problems with the mill ortrucks and he was required to wait.When this occurs, heusually goes to a local restaurant to eat.Therehas neverbeen a procedure explainedtohim byRespondentwherein he has to tell anyone where he is going but hedoes so If Warren,the mill manager,is there at the timehe learns of the delay, he tells Warren he is going. Oth-erwise, he tells whoever is in the scale room,includingnonsupervisory employees.He has left without telling asupervisormore than once. He may know when toreturn if he has been told when the feed mill will beready. The secretary has also called him at the restau-rant.He has never left without telling a supervisor andthen failed to return.He lives 32 miles from the mill.Michael Russell, a feed mixer, testified as follows: OnNovember 7, the night of Ledbetter's termination, hewalked into the computer room. Randy White, StanleyBirdette,and Buddy Weathers were all in the room atthe time at the start of his shift shortly after 11 p.mHampton and White were working on the pellet mill sohe stood beside BirdetteTerryHudgins(a loader)opened the door, stepped in, and"said that Jim Ledbet-terwas going home." No -one said anything.He had notrouble hearing Hudgins. He was standing beside Bir-dette at the time. The feed that Ledbetter was to deliverwas ready shortly after midnight and he informed Bir-dette it was ready Ledbetter did not return that nightA number of days later, Russell discussed the dis-charge of Ledbetter with Birdette at which time he toldBirdette, "Stanley, between me and you, they fired Jimbecause of the union,didn't they?" towhich Birdette re-plied, "I can't say that they fired him over the unionThe only thing that I can tell you, the only thing I'veever heard Jim say was union,union,union " He has alsoasked Birdette on several other occasions as to why Led-betterwas discharged and that Birdette would reply"that he couldn't tell me why they fired him. He recalledoccasions when the other drivers had left the mill with-out telling a supervisor when they were leaving. Specifi-cally, he recalled an incident wherein truckdriver Char-lieSpivey was assigned by Supervisor Birdette to loadhis truck at the end of his shift for the driver on the nextshift and Spivey left without doing so. This incident oc-curred 3 weeks to a month prior to the hearing Birdettewas upset with Spivey's failure to load the truck and re-marked that Respondent should fire Spivey because ifRespondent did not,itwould help Ledbetter's case, andif Respondent did, it would hurt Ledbetter's case. Spiveywas not discharged.Russell recalled another occasion 3or 4 months prior to the hearing when Spivey left whileRussell was in the middle of running feed and failed toload it on his truck,thus risking the feed becomingclogged in the mill.Russell recalled a further conversation with Birdetteconcerning Ledbetter's discharge during which Russellremarked to Birdette,"Stanley [Birdette],they run Jim[Ledbetter] off because of the union," to which Birdettereplied,. . . the Company [Respondent] lead [led] Jim tothe bedroom, Jim pulled his pants down so theCompany put it to him.Russell then inquired further,"Well, you're saying thecompany is mad at Jim."Birdette replied,"Yes. They'remad at him.He was for the union "On cross-examination Russell was questioned concern-ing a meeting held by Respondent's representatives priorto the election.He testified that it was at this meetingthatRespondent'srepresentative Perkins told him thatRespondent was not"mad at Jim[Ledbetter]." He alsotestified that before Buddy Weathers (the mixer on theday shift whom Russell replaces) left, he told him that hehad Ledbetter's load of feed ready to run and that Rus-sell told Birdette shortly after midnight that Ledbetter'sfeed was ready He acknowledged that he had talked toLedbetter outside (previously) and that Ledbetter hadtold him he was going home but that Russell did notrelate this to Birdette.Dennis Parker, a mill worker who unloads feed at Re-spondent'smill on the 11 p m.to 7 a m. shift, testified asfollows. In 1983, truckdriver Charlie Spivey left the millwithout telling his supervisor, Birdette,near the end ofthe shift after Spivey was loading feed and was told itwould be 15 minutes.Rather than wait, Spivey left Bir-dette went to get Spivey but "came back mad" and toldParker he was going to talk to Warren and inform himof thisParker also recalled another incident 3 or 4months prior to the hearing when Spivey was told toload his truck on a Friday night near the end of the shiftinorder that it would be ready for the driver onMonday morning. Spivey initially refused and then said,"okay" and then left the premises but did not load thetruck.Birdette was "mad"and Birdette and Parker laterwent to Warren the following Tuesday morning and ex-plained what had happenedWarren told Parker not toworry as long as a supervisor knew what was occurringBirdette informedWarren that Spivey had left the jobwithout telling him (Birdette).Warren stated that Spiveyhated to load and that Spivey was on his own time whenhe left and was not getting paid for it. A "couple of dayslater,"Birdette said that"they[Respondent]should fire SPRINGVALLEY FARMShim [Spivey] It wouldn't look good on Jim's [Ledbetter]case if they keep him It would help Jim's case." Hecame in on the tail end of a conversation between Rus-sell and Birdette and heard Birdette say, "The only thingIheard him talk about was union, union." It happens fre-quently that a truckdriver leaves without loading histruckRespondent called on behalf of its case as witnessesJerryWarren, Randy White, Randy Hampton, TerryHudgins,A Stanley Birdette, and Edward Weathers.Warren testified as follows. He is the manager of Re-spondent's Oxford feed mill, a position he has held for 7years. In November 1983, Randy White was the assistantfeed mill manager Stanley Birdette was a supervisor onthe third shift, and Randy Hampton was the supervisoron the second shift There are two shifts for drivers, 4a.m to 4 p.m. and 4 p.m. to 4 a m. Drivers are paid bythe ton at either a shorthaul rate (within a 50-mile radiusof the mill) or a longhaul rate (outside of the 50-mileradius of the mill). The tonnage and the hours requiredto deliver the feed are utilized to arrive at an hourly ratewhich is the rate the drivers are paid. The hourly rate isused to compute overtime. Drivers are required to clockin and are allowed an hourforlunch which is subtractedfrom the total hours All of the time the drivers are onthe clock and ready to deliver feed is included in the cal-culation of hourly pay. Thus, drivers are paid for waitingtime as well as actual driving and loading time.Warren denied having made the statement attributedto him by Parker that Spivey did not like not gettingpaid when he was working with reference to his refusalto load the feed on his truck on a Friday night for an-other driver on Monday morning. He called Spivey intohis office the following Monday morning after being ap-prised of this by Parker and Birdette. He then toldSpivey that there had not been a clear policy for driversto load the truck on Friday night for the drivers on theMonday shift but instructed him to do so in the futureand told Spivey that he was going to establish a writtenpolicy requiring this and that disciplinary action wouldbe taken if he failed to do so again.With respect to the discharge of Ledbetter, Warren re-ceived a telephone call at 1 to 1.15 the morning of No-vember 8, 1983, from Hampton informing him that atruck load of feed had not been delivered by Ledbetter.When he arrived at work the next morning, he apprisedFloydMaples (Respondent's director of human re-sources) of the situation.He also talked to Birdettebefore he left and to Hampton when he reported in towork He contends that at this time he had no knowl-edge of any union activities on the part of Ledbetterwith the exception of his appearance at the representa-tion hearing.Birdette informedWarren that Ledbetter had left theloaded truck that night and that Birdette had discoveredthis at I to 1:15 a.m. and had called Hampton. Hamptonhad then called Warren. That afternoon Ledbetter cameinto his office and Warren asked him why he had "leftthe load " Ledbetter replied that he had "waited on feedtwo times that night; he wasn't paid to wait on feed; hewas paid by production and he left the load " Ledbettertold him he had told Terry (Hudgins) he was going647home. Warren told Ledbetter he would investigate fur-ther and Ledbetter could get back in touch with him onFridayWarren then proceeded to talk to Hudgins,Weathers, and BirdetteWarren has the authority to hire and discharge em-ployees at the mill and decided to discharge Ledbetterafter his investigation of the matter after receiving the in-dividual versions of what occurred as written up byWeathers, Hudgins, Birdette, and Hampton (R. Exhs. 6-9).He determined from this investigation that Ledbetterhad returned to the mill after experiencing difficulty withhis first load of feed, that he "ultimately got a truckavailable for his second load and he didn't have enoughfeed for it at that particular time and then left and wenthome." Ledbetter did not tell any supervisor he wasgoing home and did not return to deliver the load offeed.Only one other employee has done this in the past.This occurred about 6-1/2 years previously, and the em-ployeewas discharged. On Friday morning followingNovember 8, 1983, he met with Ledbetter in his officeand discharged him telling him that "it was my decisionthat I couldn't have drivers leaving and not carrying outtheir assignments at will, and that as far as I was con-cerned, he'd quit his job, and I didn't have a job forhim." At this time Ledbetter contended Ledbetter "haddone it before and felt that I was being unfair and hewanted to know if I had considered him quit or terminat-ed and I told him, well, it didn't make any difference, IJust didn't have a job for him."Warren acknowledged that the truckdrivers are not ona rigid schedule. They are given an hour for lunch andtake it when it fits into their schedule. If their loads areavailable on a timely basis, they can take it at theiroption. If delays are experienced, they normally takelunch at the time of the delay Drivers do not necessarilytellanyone when they leave for lunch. Drivers are tostay on the premises while awaiting their loadsunless atlunch or unless given permission. He has given Ledbetterpermission in the past to leave and, on the night in ques-tion, he had told Ledbetter to return at 5 p m after Led-better had reportedin (at4 p.m) On another occasion,Ledbetter had been given permission by Warren to takean entire shift off He acknowledged that he had ,takenno disciplinary action against Spivey because of the inci-dent involving his refusal to load the truck as reportedby Birdette and contended he was unaware of the priorincident of Spivey's refusal to load the truck. He ac-knowledged he is normally not present during the majorportion of the 4 p m. to 4 a.m. shift and is not aware ofeach time someone leaves the plant The load that Led-better did not deliver on November 8 was delivered thenext morningWarren testified further that on several occasions inthe past, Ledbetter has reported to work and either hisfeed or the truck were not ready and has said, "Heylook, I'm going to go back home and you [Warren] callme or have Randy [Hampton] call me when my truck'sready." This posed no problem to Warren, and Ledbetterwould be called at home and would return in 15 minutesOn this occasion, the night of November 8, 1983, Led-better did not notify a member of management or super- 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDvision(Hampton or Birdette). It has been reported tohim that there have been occasions when drivers haveleft and informed the nearest nonsupervisory employeewhere they were going and these drivers were not disci-plined for doing so. The offense for which Ledbetterwas discharged was "One, he left without permissionfrom that [the] two management people. Two, he failedto carry out his work assignment when the load wasready and available to him to do so." In the prior casewherein an employee was discharged 6-1/2 years ago, heleft although the load was ready unlike the case involv-ing Ledbetter wherein the load was not ready In Led-better's case, the feed was ready within 30 minutes fromthe time Ledbetter left. He is unaware whether his super-visor called Ledbetter at home on the night in question.Randy White testified as follows: He is employed asRespondent'sassistantmillmanager,a position he hadheld for about a month at the time of the hearing. In No-vember 1983, he was a shift supervisor He deniedhaving had a conversation with Ledbetter in which hetold Ledbetter that Respondent had shut down half of itsCullman plant because of the Union or that it had shutdown its Blountsville plant because of the Union or thatemployees from either plant had been laid off because ofthe Union. On one occasion, Ledbetter asked him whathe knew about the closing of the Cullman plant andWhite told him "it was due to the cost involved inmaking feed at either plant which decided who wouldget the most gross."During this conversation, neither henor Ledbetter mentioned the Union. On another occa-sion, he was asked if the Blountsville plant had been shutdown "because of voting the Union in." He does notrecallwhether Ledbetter or someone else asked him thisHe responded that he had "no idea what goes on atBlountsville." He contends he had no knowledge of Led-better's involvement with the UnionRandy Hampton, who is currently employed as a man-ager of another feed mill but who was formerly Re-spondent's assistantmanager of its Oxford, Alabama feedmill, testified as follows: He was working on the night ofNovember 7, 1983, as the mill was not operating. Led-better called in that night and told him that his truck wasnot operating and Hampton told him to bring it back tothe mill They proceeded to give him another truck butthe lights were not working.Hampton called in a me-chanic to fix the lights and Ledbetter went to eat afterasking and receiving permission from Hampton to do so.Hampton then proceeded to work on the mill He waspresent in the computer room with Weathers and Bir-dette and possibly Russell when Hudgins came in and"saidthat Jim [Ledbetter] had got 6-1/2 bins [of feed]and he was going on " Hampton assumed that Ledbetterwas going to deliver the six bins(a partial)load to thefarm He later saw that the truck on which the lights hadbeen repaired was still on the premises and inquired ofRussell and Birdette where Ledbetter was, and they told.He went home at11 to 11:30 p.m. that night and at 12 to 12.30 a.m, hereceived a telephone call from Birdette who informedhim that Ledbetter had gone home On cross-examina-tion, he acknowledged that Hudgins had also told themthatLedbetter had not wanted to wait. He did not in-structBirdette to contact Ledbetter at home. He hasnever known a driver to leave without permission andthen fail to return to deliver the load. Nor is he aware ofany occasions on which an employee notified anotheremployee rather than a supervisor that he was going andwas then called to return.Terry Hudgins testified as follows- He is employed asa loader on the second shift On the night in question, heloaded Ledbetter's truck with 6-1/2 bins of feed, and thebins ran out of feed before the truck could be fullyloaded.Ledbettersaidif itweighed overa certainamount, he would take it out. The load was weighed anditdid not reach that amount and Ledbetter"toldme hewasn'tgoing to take it out.He was going home." Led-better then pulled off the scales and parked his truck,and Hudgins walked into the mix(computer)room andtoldWeathers that Ledbetter was going home Hudginsdoes not recall who else was present in the room withWeathers at the time Prior to this, no driver had toldHudgins rather than a supervisor that they were goinghome or toa restaurant.ArnoldStanley Birdette testified as follows: He is em-ployedas a shift supervisor at Respondent'sOxford milland works from 10 p.m. to 7 a.m He was aware of aunion campaign on Respondent'spremises in Octoberand November 1983. Shortly after Ledbetter's discharge,he had a conversation with Russell wherein Russell toldhim that Ledbetter was fired because of the Union. Hetold Russell he did not believe it. On two or three otheroccasions, Russell has told him Ledbetter was fired be-cause of the Union. He has never told Russell that all hehad heard Ledbetter talk about was union,union, unionRussell told him that, "Well, Jim [Ledbetter], bent overand they put it to him " He had several conversationswith Russell during the union campaign wherein Russelltold him that he and Ledbetter were "going to makesure it [the Respondent]went union."He would replythat he did not know and, "just have to wait and see."Birdette testified that he was on duty as a supervisorthe night in question The mill was down and the electri-cianswere there attempting to get it back in operation.He talked briefly to Ledbetter and told him his feed wasready, and Ledbetter said he was going to load it. Therewere several people in the "batch [computer] room"checking something with panels(the electrician, Hamp-ton,Russell, andWeathers) and Terry Hudgins openedthe door and said, "Well,Jim lacks bin a piece but he'sgone." He assumed Ledbetter was tired of waiting andwould haul what he had. Drivers have done this "a fewtimes" in the past. Around 12 a.m., Charlie (Spivey) andBirdettewalked to the office,and Spivey inquiredwhether Ledbetter had left the load. Birdette replied inthe negative and then looked at the tickets and said, "Idon't know. Let me look outand see if his car's in theparking lot"He then checked, saw Ledbetter's car wasgone, and called Hampton and reported it to him about12:15 a.mHe acknowledges that at 12:15 a.m., he wasaware that Ledbetter was home but did not call him athome.EdwardWeathers, a feed mixer employed by Re-spondent at its Oxford mill, testified as follows: On the SPRING VALLEY FARMSnight in question, he was told by Ledbetter that his truckwas loaded with 6-1/2 bins of feed and Weathers in-quired whether Ledbetter wanted him to run two morebins so he could get loaded Ledbetter asked him howlong it would take and Weathers told him, "by the timehe got under the bin it'd be running." Weathers does notrecallLedbetter replying to this.Weathers then "wentback over to the mill and programmed two mixes intothe computer " and started to pull it up and at that time,Hudgins came in and said Ledbetter "was gone " Weath-ers contends that he assumed Ledbetter "had gone witha short load " He does not remember Ledbetter tellinghim that he was going home. He did not hear Ledbettersay he was going home.AnalysisA The Alleged8(a)(1) Threatsof Layoffs andClosure ofFacilitiesIcredit the testimony of Ledbetter that supervisorWhite made the statements that Respondent's Blounts-ville plant had been closed down and over half of its em-ployees at its Cullman plant had been laid off because oftheir support of the Union I find Ledbetter's testimonyin this regard to be specific and convincing whereasWhite's denials thereof were vague and unconvincing. Ido not,however, credit Ledbetter's testimony elicited bythe General Counsel's additional questioning of him thatWhite stated Respondent would do whatever it took todefeat the Union As contended by counsel for Respond-ent, this statement was not contained in the affidavit ofLedbetter given to the Board agent and I reject it as anunreliable embellishment of what White said on this oc-casionIthus find that Respondent violated Section8(a)(1) of the Act by the issuance of threats by its admit-ted Supervisor Randy White to its employee James Led-better that Respondent would close its plant and/or layoff its employees if they chose union representationB. The Discharge of LedbetterIt is undisputed that Respondent was aware that Led-better had appeared at the representation hearing onbehalf of the Union although he was not called to testifyMoreover, I find that Respondent had knowledge ofLedbetter's activities on the premises by reason of theadmitted knowledge of Supervisor Birdette of Ledbet-ter's and Russell's activities and support of the Union astestified to by Russell and Birdette and by Ledbetter's in-quiry of White concerning the outcome of the unioncampaign. I further find that Respondent'sanimustoward union activities has been demonstrated by thecredited testimony of Ledbetter of White's commentsconcerning what had occurred as a result of the unionactivities at other of Respondent's facilities I furthercredit Russell's version of his conversation with Birdetteas supported in part by employee Hudgins I found theirtestimony to be specific and convincing and have alsoconsidered the likelihood of the version they gave ofthese conversations in view of the current employmentof Russell and Parker by Respondent, and I consider itunlikely that they would fabricate these conversationsunder these circumstances. I found Birdette's version of649the conversation to the effect that Russell made thestatements he attributed to Birdette to be unconvincingHowever, in reviewing all of the testimony includingthe admitted liberal practices with respect to the comingand going of truckdrivers during delay time occasionedby operating problems at the mill or by truck repairs, Ifind that the incident involving Ledbetter stands on a dif-ferent footingAs pointed out by Respondent in its brief,this is not an incident wherein Ledbetter left with per-mission of a supervisor or without permission of a super-visor to wait out a delay but returned to deliver the load,both of which circumstances Respondent has concededlytolerated in the past. Rather, thisisan instancewhereinLedbetter left because he was aggravated with the delayshe had encountered withouttelling amember ofmanage-ment that he was leaving at 11.30 p in and did notreturn for the remainder of his shift for a period of morethan 4 hours to deliver a load which could have beenready to deliver within a half hour of the time he left. Ihave carefully reviewed the testimony of Hampton,Weathers, Birdette, and Hudgins concerning the circum-stances of Ledbetter's departure from the premises onthe evening in question and their awareness of what hadoccurred and found their testimony to be credible. Thus,IcreditHudgins that he told Hampton, Weathers, andBirdette that Ledbetter was going home, but I also creditthe testimony of Hampton, Weathers, and Birdette thatthey understood Hudgins to have said that Ledbetter hadgone on, connotating that he had decided to deliver apartial load of feed rather than wait for a full load asdrivers have occasionally done in the past. I do not findanything remarkable in Birdette's handling of the matterby calling Hampton who in turn called Warren inform-ing him that Ledbetter had left work without deliveringthe load of feed. Ledbetter's conduct in leaving and notinforming a supervisor and in not returning for the re-mainder of his shift to deliver the load was an insubordi-nate act which left him subject to disciplinary action.There was no evidence presented that another employeehad engaged in similar conduct without discipline.Rather, in the only prior similar case thereof which oc-curred wherein a driver left his load which was ready atthe time' and went home for the remainder of the shift,the driver was discharged. Although in Ledbetter's case,the load was not ready, it was little short of a full load,and according to the testimony of Weathers which Icredit he told Ledbetter he could be fully loaded as soonas he pulled his truck under the bin.Warren's method of investigating the matter by askingeach of the participants to write out their versions ofwhat had occurred in their own words does not appearcontrived as contended by the General Counsel butrather appears to have been a normal thorough investiga-tion to ascertain the facts such as any reasonable employ-ermight have madeMac Tools, 271NLRB 254 (1984).Nor do I find that Spivey's refusal to load a truck on h:sown time for a driver on a subsequent shift to be on thesame footing as Ledbetter's actions, and I credit War-ren's explanation that there had been confusion aboutthis prior to this time and that he issued instructions to 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpivey to do it in the future or that disciplinary actionwould be taken.Ialso have considered the opinions of Supervisor Bir-dette as expressed to Russell that Ledbetter had givenRespondent an opportunity to take actionagainst him,and that Respondent had used it. I do not regard this asprobative evidence that Respondent actually dischargedLedbetter because of his union activities. Nor do Iregard Birdette's statement that Spivey ought to be ter-minated in order to bolster Respondent'scase againstLedbetter to be determinative of the issues in this case.It is well settled that an employee may notinsulatehimself from discharge for misconduct by engaging inconcerted activities protected by the Act Further, a dis-charge of an employee for a legitimate reason is notmade unlawful because Respondent welcomed the op-portunity to do so because of his engagement in concert-ed activities.KlateHoltCo,161NLRB 1602, 1612(1966). In the instant case, the circumstances leading tothe termination of Ledbetter were sufficient to justify histerminationThus, I find that the General Counsel hasfailed to prove a prima facie case that his discharge wasmotivated by unlawful reasons proscribed by the Act.Assuming arguendo that the General Counsel did provea prima facie case of a violation of Section 8(a)(3) and(1) of the Act by Respondent's discharge of Ledbetter, Ifind that the Employer has met its burden of provingthat Ledbetter would have been discharged even in theabsence of his union activities,Wright Line,251NLRB1083 (1980), enfd 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U S. 989 (1982);NLRB v. TransportationManagement Corp.,462U.S. 393 (1983),Mac Tools,supra.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICEThe unfair labor practice of Respondent as found insection III in connection with Respondent's operations asfound in section 1, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the sever-alStates and tends to lead to labor disputes burdeningand obstructing the flow of commerce.CONCLUSIONS OF LAWTHE REMEDYHaving found that Respondent has violated Section8(a)(1) ofthe Act,I shall recommend that it cease anddesist therefrom and post the appropriate notice.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed'ORDERThe Respondent, Spring Valley Farms, Inc., Oxford,Alabama, its officers, agents, successors,and assigns,shall1.Cease and desist from unlawfully interrogating itsemployees concerning their union activities in violationof Section 8(a)(1) of the Act.2.Sign and post copies of the attached notice marked"Appendix"2 immediately upon receipt thereof, in con-spicuous places at its facilities in Oxford, Alabama, towhich its employees report. Reasonable steps shall betaken to ensure that said notices are not altered, defaced,or covered by any othermaterial.3.Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.4.The complaint is dismissed with respect to the alle-gations of a violation of Section 8(a)(3) and (1) of theAct by Respondent's discharge of James Ledbetter.IIf no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses2If this Order is enforced by a Judgment of a United States Court ofAppeals,the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States Government1.Respondent Spring Valley Farms, Inc. is an employ-er within the meaning of Section 2(2), (6), and (7) of theAct.2The Union is a labor organization within the mean-ing of Section 2(5) of the Act3.Respondent did not violate Section 8(a)(3) and (1)of the Act by its discharge of James Ledbetter.4Respondent violated Section 8(a)(1) of the Act bythe issuance of a threat of plant closure and layoff to itsemployee James Ledbetter by its Supervisor RandyWhite.5The aforesaid unfair labor practice has a close, inti-mate, and substantial effect on the free flow of com-merce within the meaning of Section 2(2), (6), and (7) ofthe ActThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeThe National LaborRelationsAct gives all employeesthese rights.To engage in self organizationTo form, join,or assist unionsTo bargain collectively through a representativeof their own choosingTo act together for collectivebargainingor othermutualaid or protectionTo refrain from any or all of these things SPRINGVALLEY FARMS651WE WILL NOT unlawfully issue threats to our employ-WE WILL NOT in any like or related manner interfereees of plant closure and layoff because of their supportwith, restrain, or coerce our employees in the exercise ofof the Union or their engagement in concerted activity.rights guaranteed them by Section 7 of the Act.SPRING VALLEY FARMS, INC.